DETAILED ACTION
This action is responsive to the amendments/remarks filed 3/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-16 and 21-23 are pending.
Claims 17-20 are cancelled.
Claims 1, 3, 9-11, 15-16, and 21 are currently amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 21-23 (all pending claims) are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pitney (US 2014/0273503).
Regarding claim 1, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) comprising: 
a gas distribution assembly ([0033] and Fig. 2, manifold #140) having a body (Fig. 2, walls of manifold #140) coupled to a gas injection block ([0039] and Fig. 2, injection port liner #141); 
a plurality of gas injection channels formed within the gas distribution assembly ([0052] and Fig. 12, gas flow channels #172-181 of liner assembly #170) at least a portion of the plurality of gas injection channels being adjacent to blind channels ([0052] and Fig. 12, gas flow channels #182, formed as “blind” by the solid plugs #163 in baffle plate #145 of Fig. 8) formed in the gas distribution assembly (all are elements of #140); and 


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    701
    media_image2.png
    Greyscale

wherein each of the plurality of gas injection channels is in fluid communication with a plurality of openings formed in the perforated portion of the rectification plate ([0050]-[0051] and Figs. 3 and 12, array of holes #151, open as in Fig. 8, feed gas to inserts #170L/R via channels #172-#181) to flow gases from the gas injection block through the body (Figs. 1-2, gases flow from injection port #106 through gas manifold #140, which includes injection port line #141), and wherein the non-perforated portions block the flow of gases into the blind channels ([0044] and Figs. 8 and 11-12, plugs #163 may be solid 

To clarify the record, the claim limitation “to flow gases from the gas injection block through the body, and wherein the non-perforated portions block the flow of gases into the blind channels to reduce velocity variations of the gases flowed through the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use as is set forth above.

Regarding claim 2, Pitney teaches wherein the blind channels are positioned at opposing ends of the gas distribution assembly (see annotated Fig. 12 below, at the left and right terminal ends of the insert #170, which are blocked by the solid plugs #163 as in Fig. 8, which are all part of #140 as in Fig. 2).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


Regarding claim 3, Pitney teaches wherein the blind channels comprise two blind channels (see annotated Fig. 12 below), and the rectification plate (Fig. 8, baffle plate #145) includes the non-perforated portion at opposing ends thereof (see annotated Fig. 3 below).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale


Regarding claim 4, Pitney teaches wherein a length of the rectification plate (see annotated Fig. 2 below, length A of plate #145) is greater than a length of a gas injection portion of the gas distribution assembly (as below, length B of one gas channel of the insert #170; A > B).

    PNG
    media_image4.png
    204
    503
    media_image4.png
    Greyscale

The Examiner wishes to note the breadth of the claim, which requires “a length of the rectification plate” (can be ANY arbitrary length, and is not limited to the length of the long axis) and “a length of a gas injection portion” (again, any arbitrary length of any arbitrary sub-division of any gas injecting structure of the gas distribution assembly).
   
Regarding claim 5, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 


Regarding claim 6, Pitney teaches wherein the gas injection block ([0039] and Fig. 2, injection port liner #141) is divided ([0039] and Fig. 2, two outer port liners #142/#143 and inner port liner #144) to provide two distinct gases to each of the plurality of gas injection channels ([0039]: port #106 may be coupled to two or more separate process lines, and the gas manifold may introduce process gas according to other manifold configurations other than outer/inner).
To clarify the record, the claim limitation “to provide two distinct gases to each of the plurality of gas injection channels” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use (or capability thereof) as is set forth above.

Regarding claim 7, Pitney teaches wherein each of the plurality of gas injection channels (Fig. 12, channels #172-#181) are bounded by the rectification plate (Fig. 2, plate #145), an outer wall (Fig. 12, lower wall), and a central partition (see annotated 

    PNG
    media_image5.png
    284
    717
    media_image5.png
    Greyscale


Regarding claim 8, Pitney teaches wherein the blind channels (Fig. 12, channels #182) are bounded by the rectification plate (Fig. 2, plate #145), the outer wall (the lower wall of #170L/R, see annotated Fig. 12 below) and an end wall of the gas distribution assembly (outer exterior sidewalls of #170L/R, see annotated Fig. 12 below).  

    PNG
    media_image6.png
    300
    702
    media_image6.png
    Greyscale


Regarding claim 9, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) for a reaction chamber ([0033] and Fig. 1, chamber #102), the gas introduction insert comprising: 

a gas distribution assembly ([0033] and Fig. 2, liner assembly #170) coupled to the injection block (Fig. 2, coupled to #141 through #145); 
a rectification plate ([0040] and Fig. 2, injector baffle plate #145) bounding one side of the plurality of plenums (Figs. 2 and 12, forming the outlet side of #142-144), the rectification plate including a non-perforated portion (see annotated Fig. 3 below, portions of #145 closed by solid plugs #163; see Fig. 8) on opposing ends thereof (see annotated Fig. 3 below) and a perforated portion (see annotated Fig. 3 below, portion of #145 partially open by plugs #160 and #161, which comprise through-holes; see Fig. 8)  between each of the non-perforated portions (see annotated Fig. 12 below); and 

    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    701
    media_image2.png
    Greyscale

a plurality of gas injection channels ([0051] and Fig. 12, gas flow channels #172-181) formed within a body of the gas distribution assembly (Fig. 12, integral to #170L/R), at least a portion of the plurality of gas injection channels being adjacent to at least one blind channel (Fig. 12, gas flow channel #182 adjacent to #172-181) formed in the body (integral to #170L/R) corresponding to positions of the non-perforated portions 

To clarify the record, the claim limitations “for a reaction chamber”, “to deliver a precursor gas to a plurality of plenums from at least two gas sources”, and “to flow gases from the gas injection block through each of the plurality of gas injection channels, and the non-perforated portions block the flow of gases into the blind channels to reduce velocity variations of the gases flowed through the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed 
Nevertheless, Pitney teaches the intended use as is set forth above.

Regarding claim 10, Pitney teaches wherein each of the plurality of gas injection channels (Fig. 12, channels #172-#181) is bounded by the rectification plate (Fig. 2, plate #145), an outer wall (Fig. 12, lower wall), and a central partition (see annotated Fig. 12 below, portions of the top/inner walls of #170L/R that form an upper boundary of channels #172-181)

    PNG
    media_image5.png
    284
    717
    media_image5.png
    Greyscale


Regarding claim 11, Pitney teaches wherein the at least one blind channel (Fig. 12, channels #182) is bounded by the rectification plate (Fig. 2, plate #145), the outer wall (the lower wall of #170L/R, see annotated Fig. 12 below) and an end wall of the gas distribution assembly (outer exterior sidewalls of #170L/R, see annotated Fig. 12 below).  

    PNG
    media_image6.png
    300
    702
    media_image6.png
    Greyscale


Regarding claim 12, Pitney teaches wherein a length of the rectification plate (see annotated Fig. 2 below, length A of plate #145) is greater than a length of a gas injection portion of the gas distribution assembly (as below, length B of one gas channel of the insert #170; A > B).

    PNG
    media_image4.png
    204
    503
    media_image4.png
    Greyscale

The Examiner wishes to note the breadth of the claim, which requires “a length of the rectification plate” (can be ANY arbitrary length, and is not limited to the length of the long axis) and “a length of a gas injection portion” (again, any arbitrary length of any arbitrary sub-division of any gas injecting structure of the gas distribution assembly).

Regarding claim 13, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
The Applicant is encouraged to define the length of the gas injection portion in relation to other positively recited features of the apparatus, and ignoring the substrate worked upon by the apparatus.

Regarding claim 14, Pitney teaches wherein the gas injection block ([0039] and Fig. 2, injection port liner #141) is divided ([0039] and Fig. 2, two outer port liners #142/#143 and inner port liner #144) to provide two distinct gases to each of the plurality of gas injection channels ([0039]: port #106 may be coupled to two or more separate process lines, and the gas manifold may introduce process gas according to other manifold configurations other than outer/inner).
To clarify the record, the claim limitation “to provide two distinct gases to each of the plurality of gas injection channels” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).


Regarding claim 15, Pitney teaches wherein the at least one blind channel comprises two blind channels that are positioned at opposing ends of the gas distribution assembly (see annotated Fig. 12 below, at the left and right terminal ends of the insert #170, comprising a part of #140 as in Fig. 2).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


Regarding claim 16, Pitney teaches wherein the at least one blind channel comprises two blind channels (see annotated Fig. 12 below), and the rectification plate includes the non-perforated portion at opposing ends thereof (see annotated Fig. 3 below, baffle plate #150 includes non-perforated end portions at terminal left/right ends).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale


Regarding claim 21, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) for a reaction chamber ([0033] and Fig. 1, chamber #102), the gas introduction insert comprising: 
an injection block ([0039] and Fig. 2, injection port liner #141) having at least one inlet ([0039] and Fig. 1, gas injection port #106) to deliver a precursor gas ([0039]: process gas) to a plurality of plenums ([0039] and Fig. 2, injection port liners #142-144) from at least two gas sources ([0039]); and 
Page 46608099Application No. 16/031,691Docket No.: 025288US01Reply to Office Action of July 24, 2020a gas distribution assembly ([0033] and Fig. 2, liner assembly #170) coupled to the injection block (Fig. 2, coupled to #141 through #145), wherein the gas distribution assembly comprises: 
a rectification plate ([0040] and Fig. 2, injector baffle plate #145) bounding one side of the plurality of plenums (Figs. 2 and 12, forming the outlet side of #142-144), the rectification plate including two non-perforated portions (see annotated Fig. 3 below, portions of #145 closed by solid plugs #163, see Fig. 8) on opposing ends thereof and a perforated portion (see annotated Fig. 3 below, portion of #145 partially open by plugs 

    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

a plurality of gas injection channels ([0051] and Fig. 12, gas flow channels #172-181) formed within a body of the gas distribution assembly (Fig. 12, integral to #140), at least a portion of the plurality of gas injection channels being adjacent to a blind channel (Fig. 12, gas flow channel #182 adjacent to #172-181) formed in the body (integral to #170L/R) corresponding to positions of the non-perforated portion of the rectification plate (see Fig. 12, channels #182 on exterior ends of #170L/R, which are in close proximity to the non-perforated portions of #145, as set forth above), wherein each of the plurality of gas injection channels is bounded by the rectification plate (see Figs. 2,3, 11, and 12: channels #172-181 are bounded on the inlet side by plate #145), an outer wall (Fig. 12, lower wall of #170L/R), and a central partition (see annotated Fig. 12 below), 

    PNG
    media_image5.png
    284
    717
    media_image5.png
    Greyscale



To clarify the record, the claim limitations “for a reaction chamber”, “to deliver a precursor gas to a plurality of plenums from at least two gas sources”, and  “to flow gases from the gas injection block through the body, and the non-perforated portions block the flow of gases into the blind channels to reduce velocity variations of the gases flowed through the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use as is set forth above.

Regarding claim 22, Pitney teaches wherein a length of the perforated portion of the rectification plate (see annotated Fig. 3 below, length of the long axis of the portion as identified) is greater than a length of a non-perforated portion of the gas distribution assembly (see annotated Fig. 3 below, length of the non-perforated portions, even combined, is less than the perforated portion).


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

The Examiner wishes to note the breadth of the claim relating to the phrases “a length” and “portion”, which allow for any arbitrary length and any arbitrary sub-division to meet the limitations of the claim.

Regarding claim 23, Pitney teaches wherein the gas injection block ([0039] and Fig. 2, injection port liner #141) is divided ([0039] and Fig. 2, two outer port liners #142/#143 and inner port liner #144) to provide two distinct gases to each of the plurality of gas injection channels ([0039]: port #106 may be coupled to two or more separate process lines, and the gas manifold may introduce process gas according to other manifold configurations other than outer/inner).
To clarify the record, the claim limitation “to provide two distinct gases to each of the plurality of gas injection channels” is merely an intended use and is given patentable 
Nevertheless, Pitney teaches the intended use (or capability thereof) as is set forth above.

Response to Arguments
Applicant is thanked for the amendments to claims 15-16 (and related claims) to alleviate minor informalities. As such, the objections of claims 15-16 are withdrawn.

Applicant argues (Remarks, pg. 7) that Pitney fails to teach the limitations of the claims relating to the “each of the plurality of gas injection channels is in fluid communication with a plurality of openings formed in the perforated portion of the rectification plate” (as in independent claims 1, 9, and 21). Respectfully, the Examiner disagrees.
Applicant’s principle argument is that the channels #172-#181 of liner assembly #170 exist in a one to one ratio to the open holes of the array of holes #151 of the gas distribution plate #145, and thus each individual channel is in fluid communication with only one hole #151. This is a flawed argument and is not persuasive, for at least the following reasons: 
if two or more volumes are capable of having a fluid travel from one volume to the other, without disconnect, then they are in “fluid communication”. As in Pitney, each channel #172-181 is open at both ends – as seen below in Fig. 12 and with the open plugs #160 when the plate #145 is attached to the assembly #170 (figures reproduced for convenience with previous annotations). 

    PNG
    media_image7.png
    273
    701
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    283
    527
    media_image8.png
    Greyscale

    PNG
    media_image2.png
    412
    701
    media_image2.png
    Greyscale

	As such, a contiguous fluid pathway can be formed through each and every channel #172-#181 and each and every open plug #163/hole #151. Fluid could be ejected from a hole #151/plug #163 into channel #172, for example, then exit #172 and flow into channel #173, flow into hole #151/plug #163 of channel #173, and then exit channel #173 and repeat this process with channel #174.
intended use recitation of what could be a structurally claimed feature. The claims are drawn to a “gas introduction insert”, where fluid is not a structural feature of the insert- it is a material provided through the insert during operation of the related apparatus. As such, “fluid communication” is not a structural feature. Applicant points out that Pitney describes a one to one relationship between the channels and holes, but does not claim their own invention in similar (or comparable) terms. For example, Applicant may wish to incorporate features of Fig. 4 of the instant invention to describe that there is not a one to one relationship between the channels and holes. Such a limitation, if crafted correctly, could result in a distinguishing feature over the Pitney reference as Applicant appears to be trying to argue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT SWEELY/						/Benjamin Kendall/Examiner, Art Unit 1718              				Primary Examiner, Art Unit 1718